SEPARATE CONCURRING OPINION.
ELLISON, J.
In order to establish a mechanic’s lien by a materialman for purchases by the contractor, it is necessary to prove, among other things, that the material was sold by the materialman for the owner’s building. If the materialman does not sell the material for the building, he can not have a lien; for the law will not cast a lien upon him without his having any part or agency in its inception. He may never have seen the building and may not know its location, but he must sell the material for it. The language of the statute is that he must furnish the material “for” the building.
The proof .of thq fact that he did sell for the building may be made like proof of any other fact, i. e., by anything which tends to show such was his purpose. The declaration of the contractor that he bought for the building certainly does not tend to prove that the materialman sold for it. For the contractor may pur*185chase for a certain building and yet the seller have no knowledge whatever of the purpose of the purchase. But if the declaration of the contractor was made to the materialman and was connected by proof that the latter acted upon it by selling the material to him, it is good evidence that he sold for the purpose then declared. In such case the declaration of the contractor alone is not evidence, but the act of the materialman in response thereto is evidence. The declaration only explains the act which is the substantive thing. I believe the Deardorff case ought not to be regarded as opposed to this view.
In this ease the evidence refused by the court was that the contractor went to plaintiff and stated “that the material was for use in the Neel residence.” But the object in proving this declaration of the contractor was stated to the court to be to show “that the material was bought at the time by the Eaurot Company for use in the Neel residence.” That being its purpose, it was properly excluded: for proof of the contractor’s purpose was not proof of the seller’s purpose. If the object had been to prove the seller’s intention and the offer of proof of the declaration had been followed by proof of the seller’s immediate compliance therewith, it would have been competent as tending to show the seller’s intention. But it was not offered for that purpose .and was not connected in that way. It was therefore the mere independent declaration of the contractor which could not affect the owner.